DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action has been made non-final because the new grounds are not directly and only necessitated by applicant's amendments.  
Election/Restrictions
Newly submitted claims 68-72 and 74-78 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: these are method claims and not compositional claims which was the originally claimed invention.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 68-72 and 74-78 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 31, 33-34, 36-39, 67 and 73 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hong, Microstructure and Mechanical Properties of Reticulated Titanium Scrolls, Advanced Engineering Materials, 2011, 13 No 12.
Regarding claims 31, 33 and 37-38, Hong teaches an ink composition (page 1123, Experimental section) for extruding a fiber and/or printing a 3D object (figure 1) comprising the following solvent system: dichloromethane, 2-butoxyethanol and dibutyl phthalate. The ratio of these solvents 4 : 1.2 : 0.6 respectively. Therefore, dichloromethane is at least 50 % vol. of the solvent system. The additional solvents (2-butoxyethanol (plasticizer) and dibutyl phthalate (surfactant)) have a lower vapor pressure than dichloromethane.  Hong teaches that the ink composition also contains titanium hydride which is 100 vol % based on the solids content of the ink (page 1123, Experimental section). The titanium hydride is insoluble in the solvent system at 23 C (room temperature).  The polymer is soluble in the solvent system (page 1123, Experimental).  The solids content is about 73 wt. % of TiH2 and 12 wt. % of the copolymer (page 1123, Experimental).  Titanium hydride has a density of 3.75 g/cm2 and a polymer’s density can be approximated to be 1g/cm2, therefore the volume ratio can be calculated to be approximately 19:12 and therefore, the titanium hydride is present in the amount of greater that 50% of the solids content.
Regarding claim 34, Hong teaches that the polymer acts as a binder for holding the solid particles together in the extruded fiber (page 1123, Experimental).
Regarding claim 36, Hong teaches an ink composition comprising the following solvent system: dichloromethane, 2-butoxyethanol and dibutyl phthalate.  Given that these are the exact solvents used in the presently claimed invention, they inherently have the desired vapor pressure.
Regarding claim 39, Hong teaches that the particles are titanium hydride which is an inorganic particle and that the polymer is a polymethacrylate polymer (page 1123, Experimental).
Regarding claim 67, Hong teaches an ink composition (page 1123, Experimental section) for extruding a fiber and printing a 3D object (figure 1) comprising the following solvent system: dichloromethane, 2-butoxyethanol and dibutyl phthalate. The ratio of these solvents 4 : 1.2 : 0.6 respectively. Therefore, dichloromethane is at least 50 % vol of the solvent system. The additional 2 and 12 wt.% of the copolymer (page 1123, Experimental).  Titanium hydride has a density of 3.75 g/cm2 and a polymer’s density can be approximated to be 1g/cm2, therefore the volume ratio can be calculated to be approximately 19:12 and therefore, the titanium hydride is present in the amount of greater that 50% of the solids content.
Regarding claim 73, Hong teaches an ink composition (page 1123, Experimental section) for extruding a fiber and printing a 3D object (figure 1) comprising the following solvent system: dichloromethane, 2-butoxyethanol and dibutyl phthalate. The ratio of these solvents 4 : 1.2 : 0.6 respectively. Therefore, dichloromethane is at least 50 % vol of the solvent system. The additional solvents (2-butoxyethanol (plasticizer) and dibutyl phthalate (surfactant)) have a lower vapor pressure than dichloromethane.  Hong teaches that the ink composition also contains titanium hydride which is 100 vol % based on the solids content of the ink (page 1123, Experimental section). The titanium hydride is insoluble in the solvent system at 23 C (room temperature).  The polymer is soluble in the solvent system (page 1123, Experimental).  The solids content is about 73 wt. % of TiH2 and 12 wt. % of the copolymer (page 1123, Experimental).  Titanium hydride has a density of 3.75 g/cm2 and a polymer’s density can be approximated to be 1g/cm2, therefore the volume ratio can be calculated to be approximately 19:12 and therefore, the titanium hydride is present in the amount of greater that 50% of the solids content.

Allowable Subject Matter
Claim 35 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
The double patenting rejection set forth in paragraph 5 of the office action mailed on July 2, 2021 is withdrawn in light of the terminal disclaimer filed on October 4, 2021.
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/               Primary Examiner, Art Unit 1764